Exhibit 10.1

Trex Company, Inc.

Description of Non-Employee Director Compensation

Non-employee directors of Trex Company receive cash and stock-based compensation
under the Trex Company, Inc. Amended and Restated 1999 Incentive Plan for
Outside Directors, which is referred to herein as the “Outside Director Plan.”
The Outside Director Plan is administered by the nominating/corporate governance
committee. All stock-based grants awarded as compensation to non-employee
directors are issued under the Trex Company, Inc. 2005 Stock Incentive Plan,
which (together with Trex Company’s predecessor stock incentive plan amended and
restated by the current plan) is referred to herein as the “Stock Incentive
Plan.” Unless and until the board of directors determines otherwise, stock-based
grants under the Outside Director Plan will be made in the form of stock-settled
stock appreciation rights, or “SARs.”

Upon initial appointment to the board of directors, non-employee directors will
receive awards of SARs valued at $28,800 (based on the Black-Scholes valuation
model of Trex Company shares). For service on the board of directors, each
non-employee director receives an annual retainer of $24,000, a $1,000 meeting
fee for each in-person meeting attended, a $500 fee for each telephonic meeting
and an annual award of SARs valued at $28,800 (based on the Black-Scholes
valuation model of Trex Company shares). Each member of the audit committee
(other than the chairman) receives an annual committee retainer of $6,500, each
member of the compensation committee (other than the chairman) receives an
annual committee retainer of $4,000, and each member of the nominating/corporate
governance committee (other than the chairman) receives an annual committee
retainer of $3,500. The chairman of the audit committee receives an annual
committee fee of $12,500, and the chairmen of the compensation and the
nominating/corporate governance committees receive an annual committee fee of
$7,500. Each committee member on any of the committees, including the chairman
of the committee, receives a $1,000 meeting fee for a special meeting not held
in conjunction with a scheduled board of directors meeting, and a $500 fee for
each telephonic meeting not held in conjunction with a telephonic board of
directors meeting.

The $24,000 annual director fee and the annual committee fees are paid in the
form of cash or grants of SARs (based on the Black-Scholes valuation model of
Trex Company shares), or a combination of these forms of consideration, based on
the percentages of the forms of consideration elected by the serving director,
in four equal quarterly installments in arrears on the first business day
following each quarter of the fiscal year in which the eligible director
completes board or committee service. The annual grants of SARs are made on the
date of the first regularly scheduled board of directors meeting after June 30
of each year. All grants of SARs vest immediately upon grant and have a term of
ten years. All fees described above paid in arrears were prorated for any
partial periods served.

Trex Company does not provide pensions, medical benefits or other benefit
programs to directors.